—Judgment, *173Supreme Court, New York County (Harold Beeler, J.), rendered September 17, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly denied after due consideration of all the relevant factors (People v Taranovich, 37 NY2d 442). Although approximately 42 months elapsed from the time of the indictment until defendant’s trial, only approximately 25 months of this delay is attributable to the People’s unreadiness, and defendant was released on bail halfway through that period. The record indicates that the delay attributable to the People occurred because of their attempts to relocate the two identifying witnesses, a husband and wife, to protect them from retribution or intimidation. The People made diligent efforts to relocate the witnesses but these efforts were frustrated by the inaction of non-law enforcement agencies outside the People’s control. Defendant failed to establish that his inability to locate his alibi witnesses was due to the length of the delay, and there were strong indications that the alibi evidence would have been unconvincing. Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.